Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,222,596. Although the claims at issue are not identical, they are not patentably distinct from each other because claimed subject matters correspond.
Detailed analysis for claim 1 is provided below.
Claim 1 of Application 
Patent ‘596
Comparison
A scan driver comprising: a plurality of stages receiving a first clock signal, a second clock signal and a third clock signal, each of the plurality of stages comprising:
Claim 1: A scan driver comprising: a plurality of stages receiving first and second clock signals having a first low level as an active level, and a third clock signal having a high level as the active level, each of the plurality of stages comprising:
Correspond.
a logic circuit that changes a voltage of a first node to a first low level based on an input signal and the first clock signal, and changes the voltage of the first node to a second low level based on the second clock signal, a voltage level of the second low level being lower than a voltage level of the first low level;
Claim 1: a logic circuit that changes a voltage of a first node to the first low level based on an input signal and the first clock signal, and changes the voltage of the first node to a second low level based on the second clock signal, a voltage level of the second low level being lower than a voltage level of the first low level;
Identical.
a first output buffer that outputs a first output signal in synchronization with the second clock signal based on the voltage of the first node; and
Claim 1: a first output buffer that outputs, as an active-low scan signal, the second clock signal in response to the voltage of the first node; and
Correspond.
a second output buffer that outputs a second output signal in synchronization with the third clock signal based on the voltage of the first node,
Claim 1: a second output buffer that outputs, as an active-high scan signal, the third clock signal in response to the voltage of the first node,
Correspond.
wherein a low period of the third clock signal at least partially overlaps a low period of the second clock signal.
Claim 1: the second output buffer outputting its active-high scan signal before the first output buffer outputs its active-low scan signal for each scan period.
Claim 2: wherein an active period of the third clock signal from a rising edge of the third clock signal to a falling edge of the third clock signal partially overlaps an active period of the second clock signal from a falling edge of the second clock signal to a rising edge of the second clock signal.
The overlap between the third clock signal’s falling from a rising edge and the second clock signal’s rising from a falling edge of claim 2 corresponds to claimed partial overlap.  See CLK2 and CLK3 between TP5 and TP6 in fig. 2.

As analyzed above, even though the claims are not identical, claims 1 and 2 of patent ‘596 correspond to claim 1 of the application due to equivalent subject matter.  Therefore, it would have been obvious to modify claims 1 and 2 of patent ‘596 as claim 1 of the application for the reason above.  Similarly, claims 2-20 are rejected over claims 1-22 of patent ‘596.

Allowable Subject Matter
Claims 1-20 would become allowable with submission of terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches, inter alia, 
a first output buffer that outputs a first output signal in synchronization with the second clock signal based on the voltage of the first node; and a second output buffer that outputs a second output signal in synchronization with the third clock signal based on the voltage of the first node, wherein a low period of the third clock signal at least partially overlaps a low period of the second clock signal, of claim 1 (fig. 2); 
a first transistor including a gate receiving a first clock signal, a first terminal receiving an input signal, and a second terminal electrically connected to a third node; a seventh transistor including a gate receiving a low gate voltage, a first terminal electrically connected to the third node, and a second terminal electrically connected to a first node; a first capacitor including a first electrode electrically connected to a first output node, and a second electrode electrically connected to the first node; 33 SD-191212-CA1-TCBan eighth transistor including a gate electrically connected to the first node, a first terminal electrically connected to the first output node, and a second terminal receiving a second clock signal; a ninth transistor including a gate electrically connected to a second node, a first terminal receiving a high gate voltage, and a second terminal electrically connected to the first output node; a tenth transistor including a gate electrically connected to the first node, a first terminal electrically connected to a second output node, and a second terminal receiving a third clock signal; and an eleventh transistor including a gate electrically connected to the second node, a first terminal receiving the low gate voltage, and a second terminal electrically connected to the second output node, of claim 14 (fig. 1); and 
a first output buffer that outputs a corresponding one of the first output signals in synchronization with the second clock signal based on the voltage of the first node; and 35 SD-191212-CA1-TCBa second output buffer that outputs a corresponding one of the second output signals in synchronization with the third clock signal based on the voltage of the first node, wherein a low period of the third clock signal at least partially overlaps a low period of the second clock signal, of claim 20 (fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628